Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors that render the scope of the claims indefinite. The following list of errors should not be considered exhaustive, and a thorough review of the claim language is strongly recommended. Additionally, due to the significant lack of clarity, amendments to the claims 
Claim 1, line 2 recites “first and second output surfaces which are vertical to each other” which is unclear and renders the claims indefinite. Specifically, it is unclear what is meant by “vertical to each other” as the term “vertical” is not used to compare the orientation of two objects. Instead, the term “vertical” is understood to relate the orientation of an object to a coordinate system. Additionally, there is no coordinate system or reference geometry provided in the claim to establish the vertical or any other direction. The use of terms such as “parallel” and “perpendicular” are appropriate to define the orientation of two objects relative to one another.
Claim 1, line 4, lines 5-6 and lines 7-8 each recite “vertical to…” which are unclear for the reasons given above. The compound effect of this claim limitation means that the orientation no two structural elements of the claimed invention can be determined relative to one another, or any other claimed elements. 
Claim 2, line 2 recites “are arranged in parallel to the first and second rotary shafts” which renders the claims indefinite, as the orientation of the first and second rotary shafts cannot be determined, and the location of the motors is therefore unclear. Should claim 1 amended to properly define the location of the rotary shafts, this rejection of claim 2 would likely be obviated. 
Claim 2, lines 3-4 recite “located above the first driving motor so as to be overlapped with the first driving motor” which is unclear and renders the claims indefinite. Specifically, the term “above” is not definite by the claim, and with the deficiencies of claim 1, the relative orientation of the motors cannot be determined. Additionally, the term “overlapped” is not defined properly by the claim as to allow one having ordinary skill to determine the relationship between the motors as required by the 
Claim 3, lines 6-7 and 8-9 recite “wherein the first output gear and the first gear train are arranged to be adjacent to the first output surface on the basis of the center of the housing, wherein the second output gear and the second gear train are arranged to be adjacent to the second output surface on the basis of the center of the housing” which is unclear and renders the claims indefinite. Specifically, it is unclear what is meant by “arranged to be adjacent….on the basis of the center of the housing”. 
Claim 4, line 2 recites “a first output surface” which is a double inclusion and renders the claims indefinite. Claim 1 previous defines “a first output surface” and it is unclear how many output surfaces are required by the claims. Subsequent recitations of “the first output surface” are unclear, as which output surface is being referenced cannot be determined. 
Claim 4, line 4 recites “a second output surface” which is a double inclusion, and is indefinite for the reasons given above.
Claim 4 recites the limitation "the first mounting part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second mounting part" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “combined with…” in lines 7 and 9 which is unclear. For example, is this recitation intended to be an assembly step, or are the parts intended to be integral?
Claim 5, lines 2-3 recites “the first output plate”, “the first horn”, “the second output plate” and “the second horn” all of which lack antecedent basis in the claims. These limitations are first introduced in claim 4, which claim 5 does not depend from. 
Claim 5, line 4 recites “have the same structure” which is unclear and renders the claims indefinite. Specifically, the claim does not clearly definite which elements have the same structure. Furthermore, it is unclear what the claim requires by “the same structure”.
Claim 5 lines 5-6 recite “and wherein the first driving module and the second driving module are symmetrical to each other by rotation at 180 degrees in an assembled state” which is generally unclear and the metes and bounds of the claim cannot be determined. Aside from the previous clarity issues relating to the orientation and relationship among the components of the invention, the claimed symmetry is unclear. Generally, a plane or an axis of symmetry would be defined to clearly claim such a relationship.
Claims 6 and 7 contain multiple recitations of “the first output plate”, “the second output plate”, “the first mounting recess” and “the second mounting recess, lack antecedent basis, and are unclear for the reasons given for claim 5 above.
Claim 7 recites “is formed is larger in width than the other side” in lines 2 and 4, which is generally unclear and renders the claims indefinite. First, “is formed is” appears to be a typographical or grammatical error, but the intended meaning is unknown. Second, it is unclear how to compare the width of two sides of the same object.
Claim 10 recites “the first output plate on the basis of the center of the housing” in lines 4-5. There is no antecedent basis for “the first output plate” and the remainder of the reaction is unclear for the reasons given above for claim 3. Claim 10 provides a similar recitation in lines 6-7 and 12-13 which is equally unclear.
Claim 11 recites “the facing surface” in lines 3 and 7 which renders the claim indefinite. As multiple facing surfaces are previously claimed, it is unclear which is being referenced in each recitation.
Claim 11, line 3 recites “the bottom surface” which lacks antecedent basis in the claims.
Claim 11, lines 11-12 recite “located at the opposite side” twice. It is unclear which component of the invention comprises the “opposite side” as a “side” has not previously been claimed. The “opposite side” should be defined using language consistent with the previous claims, and should be related to whichever face or plate comprises the “side” that it is opposite to. 
Claim 12, lines 2 and 3 recite “the center” twice. There is no antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2011/0298343).
Kim discloses a multi-axis actuator comprising: a housing (1301/1370) having first and second output surfaces (faces of 1370) which are vertical to each other, and first and second facing surfaces (faces of 1301) which are respectively arranged in parallel to the first and second output surfaces so as .

Allowable Subject Matter
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658